            Case 2:20-cv-01321-RAJ-BAT Document 23 Filed 02/17/21 Page 1 of 4



 1                                                            The Honorable Richard A. Jones
                                                              The Honorable Brian A. Tsuchida
 2

 3

 4

 5

 6

 7

 8                                 IN THE UNITED STATES DISTRICT COURT
                                     WESTERN DISTRICT OF WASHINGTON
 9                                             AT SEATTLE
10
     NORTH CASCADES CONSERVATION                      CASE NO. C20-1321-RAJ-BAT
11   COUNCIL; and KATHY JOHNSON,
                                                      STIPULATION FOR ORDER
12                                   Plaintiffs,      MODIFYING AND EXTENDING
                                                      BRIEFING SCHEDULE ON
13               v.                                   DISPOSITIVE MOTIONS; ORDER
                                                      THEREON
14   UNITED STATES FOREST SERVICE, an
     administrative agency of the United States of
15   America; VICKI CHRISTIANSEN, Chief of
     the Forest Service; JAMIE KINGSBURY,
16   Former Forest Supervisor for Mount Baker-
     Snoqualmie National Forest; JODY WEIL,
17   current Forest Supervisor for Mount Baker-
     Snoqualmie National Forest; PETER FORBES,
18   Former District Ranger for Darrington Ranger
     District; ERIN ULOTH, Former Acting District
19   Ranger for Darrington Ranger District;
     GRETCHEN SMITH, Current District Ranger
20   for Darrington Ranger District; PHYLLIS
     REED, Project Lead for Darrington Ranger
21   District,
22                                   Defendants.
23

24

25           WHEREAS by order dated December 15, 2020, dkt. # 14, this Court established a briefing

26 schedule in the above-captioned lawsuit for anticipated motions for summary judgment; and

27

28                                                                                     UNITED STATES ATTORNEY
     STIPULATION FOR ORDER MODIFYING AND EXTENDING                                  5220 UNITED STATES COURTHOUSE
                                                                                             700 Stewart Street
     BRIEFING SCHEDULE ON DISPOSITIVE MOTIONS;                                       Seattle, Washington 98101-1271
     ORDER THEREON - 1                                                                        (206)-553-7970
     (Case No. C20-1321-RAG-BAT)
             Case 2:20-cv-01321-RAJ-BAT Document 23 Filed 02/17/21 Page 2 of 4



 1           WHEREAS on January 3, 2020, counsel for defendants was assigned a new lawsuit in which

 2 a preliminary injunction was requested on minimum time; and

 3           WHEREAS counsel for defendants was mostly unsuccessful in his efforts to obtain

 4 additional time to prepare a response to the motion for a preliminary injunction and has consequently

 5 been unable to work on the present case because of the need to spend unanticipated time preparing a

 6 defense in the other lawsuit; and

 7           WHEREAS, accordingly, defendants’ counsel requested that counsel for plaintiffs and

 8 counsel for the putative intervenors agree to stipulate to a request for a two-week extension of the

 9 existing briefing schedule with a modification of the schedule to eliminate the possibility of a cross-

10 motion; and

11           WHEREAS the parties (including the putative intervenors) have conferred and agreed to the

12 proposal set forth below;

13           NOW THEREFORE the parties, through their respective counsel of record, do hereby

14 stipulate and agree that the Court may make and enter the following order:

15           1. Defendants agree that they will not file a cross-motion in response to plaintiffs’ motion

16 for summary judgment (Dkt. # 21). Instead, the parties agree that if plaintiffs’ motion for summary

17 judgment is denied, the Court may enter judgment for defendants pursuant to Rule 56(f)(1) without a

18 cross-motion and without affording plaintiffs any additional notice or opportunity to respond as

19 provided in the Rule.

20           2. The briefing schedule entered by the Court on December 15, 2020, shall be modified as

21 follows:

22           a. Defendants shall file their opposition to the dispositive motion of plaintiffs by no later

23 than Monday, March 15, 2021, supported by a memorandum of law that shall not exceed 24 pages in

24 length.

25           b. Plaintiffs may, if they choose, file a reply memorandum by no later than Monday, April 8,

26 2021. The optional reply memorandum shall not exceed 12 pages in length.

27           c. Plaintiffs’ motion for summary judgment shall be noted for Monday, April 8, 2021.

28                                                                                            UNITED STATES ATTORNEY
     STIPULATION FOR ORDER MODIFYING AND EXTENDING                                         5220 UNITED STATES COURTHOUSE
                                                                                                    700 Stewart Street
     BRIEFING SCHEDULE ON DISPOSITIVE MOTIONS;                                              Seattle, Washington 98101-1271
     ORDER THEREON - 2                                                                               (206)-553-7970
     (Case No. C20-1321-RAG-BAT)
            Case 2:20-cv-01321-RAJ-BAT Document 23 Filed 02/17/21 Page 3 of 4



 1           3. The parties may seek an adjustment in the page limitations as necessary pursuant

 2 to LCR 7(f) of the Local Rules of this District.

 3 SO STIPULATED.

 4           DATED this 17th day of February 2021.
 5                                        BRIAN T. MORAN
                                          United States Attorney
 6

 7
                                          /s/ Brian C. Kipnis
 8                                        BRIAN C. KIPNIS
                                          Assistant United States Attorney
 9                                        Office of the United States Attorney
                                          5220 United States Courthouse
10                                        700 Stewart Street
                                          Seattle, Washington 98101-1271
11                                        Phone: 206 553 7970
                                          E-mail: brian.kipnis@usdoj.gov
12
                                          Attorneys for Defendants
13
     ///
14
     ///
15
     ///
16
     ///
17
     ///
18
     ///
19
     ///
20
     ///
21
     ///
22
     ///
23
     ///
24
     ///
25
     ///
26
     ///
27
     ///
28                                                                                       UNITED STATES ATTORNEY
     STIPULATION FOR ORDER MODIFYING AND EXTENDING                                    5220 UNITED STATES COURTHOUSE
                                                                                               700 Stewart Street
     BRIEFING SCHEDULE ON DISPOSITIVE MOTIONS;                                         Seattle, Washington 98101-1271
     ORDER THEREON - 3                                                                          (206)-553-7970
     (Case No. C20-1321-RAG-BAT)
            Case 2:20-cv-01321-RAJ-BAT Document 23 Filed 02/17/21 Page 4 of 4



 1   SO STIPULATED.
 2           DATED this 17th day of February 2021.
 3                                           BRICKLIN & NEWMAN, LLP
 4
                                             /s/ David A. Bricklin
 5                                           DAVID A. BRICKLIN, WSBA No. 7583
                                             /s/ Alex Sidles
 6                                           ALEX SIDLES, WSBA No. 52832
                                             1424 Fourth Avenue, Suite 500
 7                                           Seattle, WA 98101
                                             Telephone: 206-264-8600
 8                                           E-mail: bricklin@bnd-law.com, sidles@bnd-law.com
 9                                           Attorneys for Plaintiffs
10

11                                                   ORDER
12 IT IS SO ORDERED.

13
             DATED this            day of February 2021.
14

15

16                                    BRIAN A. TSUCHIDA
                                      Chief United States Magistrate Judge
17

18

19

20

21

22

23

24

25

26

27

28                                                                                      UNITED STATES ATTORNEY
     STIPULATION FOR ORDER MODIFYING AND EXTENDING                                   5220 UNITED STATES COURTHOUSE
                                                                                              700 Stewart Street
     BRIEFING SCHEDULE ON DISPOSITIVE MOTIONS;                                        Seattle, Washington 98101-1271
     ORDER THEREON - 4                                                                         (206)-553-7970
     (Case No. C20-1321-RAG-BAT)
